Citation Nr: 1236393	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  06-07 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Counsel



INTRODUCTION

The Veteran had active service from August 1951 until August 1974.  He died in February 2005; the appellant is his widow. 

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the VA RO in Los Angeles, California.  Subsequently, the claim file was transferred to the RO in San Diego, California.

The appellant requested a hearing on her March 2006 substantive appeal, and the Board scheduled her for a May 2009 Travel Board hearing.  She failed to appear for her scheduled hearing, however, and her hearing request therefore has been considered withdrawn.  38 C.F.R. § 20.704(d) (2011).

The Board remanded this case for further development in March 2010 and November 2011. 

The Board notes that the appellant submitted an Improved Pension Eligibility Verification Report in October 2005.  It does not appear that a claim for entitlement to pension benefits has been adjudicated since this submission.  As such, the issue of entitlement to death pension benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the appellant's claim for service connection for the cause of the Veteran's death.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

Specifically, the Board noted in the November 2011 remand that, during the pendency of the current appeal, the Court issued a decision regarding the general notice requirements for dependency and indemnity compensation (DIC) claims under the Veterans Claims Assistance Act of 2000 (VCAA).  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In Hupp, the Court held that proper VCAA notice for DIC claims must include: (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Id. at 352-53.

In a December 2011 VCAA letter to the appellant, it was specifically noted that, during the Veteran's lifetime, service connection was not established for any disability.  However, the Board notes that a December 1974 rating decision clearly reflects that the Veteran was granted service connection for several disabilities, effective the day after his release from service.  As such, the Board finds that a corrective VCAA notice with respect to Hupp should be provided notifying the appellant of all of the Veteran's service-connected disabilities at the time of his death.

Additionally, the Board notes that, in her substantive appeal, the appellant identified numerous hospitals at which she alleges the Veteran was treated during his time in service for heart problems.  In particular, the appellant asserted in her substantive appeal that from 1951 to 1974 the Veteran was seen at Lackland Air Force Base, Hunter Air Force Base, Dyess Air Force Base, Hickam Air Force Base, Edwards Air Force Base, Vandenburg Air Force Base, March Air Force Base, China Lake Navy Institution, and Keflavik Naval Air Station.  Moreover, during the same time period she indicated he was also seen in hospitals in White Sands, New Mexico; Roswell, New Mexico; Brize Norton, England; Fairford, England; Bossier, Louisiana; Cheyenne, Wyoming; Altus, Oklahoma; Tachikawa, Japan; Kadena, Okinawa; Osan, Korea; Upper Heyford, Oxfordshire; Wiesbaden, Germany; Athens, Greece; and Loma Linda, California.  Although service treatment records indicate that the Veteran received treatment at some of these locations, it does not appear records are on file for all of these locations.

Thus, the Board directed the AOJ in the March 2010 remand to contact the appellant and request additional information concerning the Veteran's alleged treatment at the above facilities.  The Board further directed the AOJ to use any information the appellant provided in response, as well as the Veteran's service personnel records, to correlate the Veteran's duty locations with his likely available medical facilities and contact each of the above facilities directly to request the facility to provide any records for the Veteran in its possession.  However, on remand the AOJ failed to complete any but the first directed action; when it did not receive additional information from the appellant concerning the Veteran's claimed hospitalizations, the AOJ simply re-adjudicated the claim without obtaining the Veteran's service personnel records or contacting any identified facility directly to request relevant records. 

As such, in the November 2011 remand, the Board found that additional development was yet required in order to satisfy VA's obligations under the VCAA.  Specifically, on remand, it was directed that the AOJ request the Veteran's complete service personnel records from the National Personnel Records Center (NPRC) or any other agency that may hold records relevant to the Veteran's claimed in-service hospitalizations.  It was further directed that, after the Veteran's personnel records were obtained and associated with the claims file, the AOJ must directly contact each of the facilities identified by the appellant to determine if any additional treatment records of the Veteran are available and obtain any such available records.  The Board directed that this development was required regardless of whether any further information was obtained from the appellant or whether the AOJ was able to obtain the Veteran's service personnel records.

Upon remand, the Veteran's service personnel records were obtained.  However, there is no indication in the claims file that the AOJ contacted each of the facilities identified by the appellant to determine if any additional treatment records were available and attempted to obtain such available records.  As such, the Board finds that this issue must regrettably be remanded once again in order to allow the AOJ to contact the facilities identified by the appellant and request any available records pertaining to the Veteran.

Additionally, the Board notes that the representative asserted in the August 2011 Written Brief Presentation that the Veteran served on active duty in the Republic of South Korea.  It was further requested that, as agent orange was used in Korea, consideration should be given as to whether the Veteran's coronary artery disease listed on his death certificate could have been a result of in-service exposure to agent orange while in service in Korea.  As discussed above, the appellant asserted in her substantive appeal that the Veteran served in Osan, Korea.  Therefore, if the aforementioned development reflects that the Veteran served in Korea, all necessary development should be undertaken to determine whether the Veteran was exposed to agent orange or herbicides while in Korea in accordance with the procedures set forth in the VA Adjudication Manual.

Finally, the Board notes that the Veteran's representative requested in the August 2012 Written Brief Presentation that this issue be remanded to obtain a medical opinion.  It is noted that the Veteran's death certificate reflects that his causes of death included respiratory arrest, congestive heart failure, and coronary artery disease.  The representative argued that the Veteran's service treatment records suggest that he had elevated blood pressure readings in service and was, at a minimum, pre-hypertensive in service.  The representative argued that it would seem plausible that eventual diagnoses of hypertension and heart disease could be related to symptoms experienced in service.  In light of these recent arguments, the Board finds that a VA medical opinion should be obtained which discusses whether it is at least as likely as not that the Veteran's fatal conditions are related to service.

Accordingly, the case is REMANDED for the following action:

1.  The appellant and her representative must be sent a VCAA letter that complies with Hupp, supra.  The appellant should specifically be notified of the Veteran's service-connected conditions at the time of his death and be given the opportunity to respond.

2.  Using any information provided by the appellant, as well as the Veteran's service personnel records, to correlate the Veteran's duty locations with his likely available medical facilities, the AOJ must contact the identified facilities directly and request that each facility provide any records for the Veteran in its possession:

* Lackland Air Force Base; 
* Hunter Air Force Base; 
* Dyess Air Force Base; 
* Hickam Air Force Base; 
* Edwards Air Force Base; 
* Vandenburg Air Force Base; 
* March Air Force Base; 
* China Lake Navy Institution; 
* Keflavik Naval Air Station;
* White Sands, New Mexico; 
* Roswell, New Mexico; 
* Brize Norton, England; 
* Fairford, England; 
* Bossier, Louisiana; 
* Cheyenne, Wyoming; 
* Altus, Oklahoma; 
* Tachikawa, Japan; 
* Kadena, Okinawa; 
* Oson, Korea; 
* Upper Heyford, Oxfordshire; 
* Wiesbaden, Germany; 
* Athens, Greece; 
* and Loma Linda, California.

The RO/AMC's efforts must be documented.

3.  If the aforementioned development reflects that the Veteran served in Korea, all necessary development should be undertaken in accordance with the procedures set forth in the VA Adjudication Manual to determine whether the Veteran was exposed to agent orange or herbicides during his service in Korea.

4.  After the above-discussed service records have been obtained to the extent possible, obtain a VA medical opinion identifying all of the principal or contributory causes of Veteran's death shown by the evidence of record.  The claims file should be provided to the appropriate examiner for review.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's fatal conditions are etiologically related to service, including to any pre-hypertensive condition, or were manifest within one year of discharge from service.
 
It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

5.  After all the above development has been completed, the AOJ must undertake any additional development deemed necessary.

6.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted, the appellant and her representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

